DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim(s) 1-19 are pending in the application. The previous rejection(s) under 35 U.S.C. 102(a)(1) have been withdrawn in light of applicant’s remarks.
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9, 10, 13-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joseph (WO 2015/048111 A1).
As Per Claim 1, Joseph discloses a laser cutting system [abstract] comprising: 
a motion stage [Fig. 1a, #140];
a laser cutting head [Fig. 3a, #324 & #326] coupled to the motion stage [Fig. 3a, #340] for moving the laser cutting head [Fig. 3a, #324 & #326] relative to a workpiece [Fig. 3a, #302], wherein the laser cutting head [Fig. 3a, #324 & #326] is configured to be coupled to an output fiber [Fig. 44; “…The fiber laser output may be moved directly by moving a termination block 324 that terminates a fiber laser or by moving a termination block connector 326 that connects the termination block 324 to the beam delivery system 330…”] of a fiber laser [Fig. 3, #310], the laser cutting head [Fig. 3a, #324 & #326]  comprising at least a controllable collimator [Fig. 3a, #330] to collimate a laser beam [Fig. 3, #310] and a focus lens [Fig. 3a, #336] to focus the collimated laser beam [Fig. 3a, #310] relative to the workpiece [Fig. 3a, #302], wherein the controllable collimator [Fig. 3a, #330] includes at least first [Fig. 3a, #332] and second movable collimator lenses [Fig. 3a, #334] and a lens moving mechanism [Fig. 3a, #331]; and 
a control system [Fig. 3a, #350] coupled to the motion stage [Fig. 3a, #340] and the controllable collimator [Fig. 3a, #330] and programmed to control at least a position of the motion stage [Fig. 3a, #340; Par. 46; “…a motion control system 350 is coupled to both a workpiece holder X-Y stage 340 and to the optics X-Y stage 360 for controlling the movement of the stages 340, 360 and coordinating the dithering of the collimated laser beam 310 with the movement of the workpiece 302….”] and positions of the collimator lenses [Fig. 3a, #332-#334; Par. 43; “…The optics X-Y stage 360 moves the collimating lenses 332, 334, 336, for example, within a range sufficient to move the collimated laser beam 310 within a range of ±10 mm….; as clearly stated in the prior art, the controller (350) is connected to both the optics stage (360) and the workpiece holder stage (340), in which the optics stage is directly responsible for moving the collimator lenses, and thus the controller is responsible for moving the collimator lenses], wherein the control system [Fig. 3a, #350] controls the motion stage [Fig. 3a, #340] to move the laser cutting head away from the workpiece [Fig. 3a, #302]  for a drilling operation and closer to the workpiece [Fig. 3a, #302] for a cutting operation [Par. 46; “…a motion control system 350 is coupled to both a workpiece holder X-Y stage 340 and to the optics X-Y stage 360 for controlling the movement of the stages 340, 360 and coordinating the dithering of the collimated laser beam 310 with the movement of the workpiece 302. In the system shown in FIG. 3B, the motion control system 350 is coupled to both the fiber laser output X-Y stage 338 and the workpiece holder X-Y stage 340 for controlling the movement of the stages 338, 340 and coordinating the dithering of the collimated laser beam 310 with the movement of the workpiece 302….” The reference explicitly discloses that the workpiece holder can be moved in an XY direction towards the laser collimated laser beam, and thus, is well within the functionality of the reference to be able to move the workpiece holder closer/further from the laser for a drilling/cutting operation], and wherein the control system [Fig. 3a, #350] controls the controllable collimator [Fig. 3a, #330] to move a focal point back to the workpiece [Fig. 3, #302] after moving the laser cutting head [Fig. 3a, #324 & #326] relative to the workpiece [Fig. 3a, #302].
As Per Claim 2, Joseph discloses a fiber laser [Fig. 3a, #310; Par. 44; “….The fiber laser output may be moved directly by moving a termination block 324 that terminates a fiber laser or by moving a termination block connector 326 that connects the termination block 324 to the beam delivery system 330…”]
As Per Claim 3, Joseph discloses wherein the fiber laser includes an Ytterbium fiber laser [Par. 35; “…the laser system 120 includes an ytterbium fiber laser system…”]
As Per Claim 7, Joseph discloses a laser processing system [abstract] comprising:
a laser processing head [Fig. 3a, #326 & #324] configured to be coupled to an output fiber [Fig. 44; “…The fiber laser output may be moved directly by moving a termination block 324 that terminates a fiber laser or by moving a termination block connector 326 that connects the termination block 324 to the beam delivery system 330…”] of a fiber laser [Fig. 3a, #310], the laser processing head [Fig. 3a, #326 & #324] comprising at least a controllable collimator [Fig. 3a, #330] to collimate a laser beam [Fig. 3a, #310], wherein the controllable collimator [Fig. 3a, #330] includes at least first [Fig. 3a, #332] and second movable collimator lenses [Fig. 3a, #334] and a lens moving mechanism [Fig. 3a, #331]; and
a control system [Fig. 3a, #350] coupled to the controllable collimator [Fig. 3a, #330] and programmed to control at least positions of the collimator lenses [Par. 43; “…The optics X-Y stage 360 moves the collimating lenses 332, 334, 336, for example, within a range sufficient to move the collimated laser beam 310 within a range of ±10 mm….; as clearly stated in the prior art, the controller (350) is connected to both the optics stage (360) and the workpiece holder stage (340), in which the optics stage is directly responsible for moving the collimator lenses, and thus the controller is responsible for moving the collimator lenses], wherein the control system [Fig. 3a, #350] controls the controllable collimator [Fig. 3a, #330] to move to move the collimator lenses [Fig. 3a, #332 & #334] relative to each other [Fig. 3a, #332 & #334] to change a beam diameter of a collimated beam [Fig. 3a, #310; Claim 34; “...wherein at least one of the collimating lenses is movable in the Z axis to change a diameter of the collimated beam…”]

As Per Claim 9, Joseph a fiber laser [Fig. 3a, #310; Par. 44; “….The fiber laser output may be moved directly by moving a termination block 324 that terminates a fiber laser or by moving a termination block connector 326 that connects the termination block 324 to the beam delivery system 330…”]
As Per Claim 10, Joseph discloses wherein the fiber laser includes an Ytterbium fiber laser [Par. 35; “…the laser system 120 includes an ytterbium fiber laser system…”]
As Per Claim 13, Jospeh discloses wherein the laser processing head further includes a focus lens [Fig. 3a, #336].
As Per Claim 14, Joseph discloses a laser processing system [abstract] comprising: 
a fiber laser  [Fig. 3a, #310] including an output fiber [Fig. 44; “…The fiber laser output may be moved directly by moving a termination block 324 that terminates a fiber laser or by moving a termination block connector 326 that connects the termination block 324 to the beam delivery system 330…”]; 
a laser processing head [Fig. 3a, #324 & #326] coupled to the output fiber [Fig. 44; “…The fiber laser output may be moved directly by moving a termination block 324 that terminates a fiber laser or by moving a termination block connector 326 that connects the termination block 324 to the beam delivery system 330…”] of a fiber laser [Fig. 3, #310], the laser processing head [Fig. 3a, #324 & #326] comprising a controllable collimator [Fig. 3a, #330] including at least first [Fig. 3a, #332] and second movable collimator lenses [Fig. 3a, #334] and a lens moving mechanism [Fig. 3a, #331]; and 
a control system [Fig. 3a, #350] coupled to the fiber laser [Fig. 3, #310] and the controllable collimator [Fig. 3, #330], wherein the control system [Fig. 3a, #350] is programmed to control at least the fiber laser [Fig. 3a, #310; Claim 34; “…a motion control system for controlling motion of the workpiece holder and the means for moving the fiber laser output relative to the collimating lenses…”] and positions of the collimator lenses [Fig. 3a, #332-#334; Par. 43; “…The optics X-Y stage 360 moves the collimating lenses 332, 334, 336, for example, within a range sufficient to move the collimated laser beam 310 within a range of ±10 mm….; as clearly stated in the prior art, the controller (350) is connected to both the optics stage (360) and the workpiece holder stage (340), in which the optics stage is directly responsible for moving the collimator lenses, and thus the controller is responsible for moving the collimator lenses]
As Per Claim 15, Joseph a laser processing motion stage [Fig. 3b, #328] supporting the laser processing head [Fig. 3b, #326 & #324] and a workpiece motion stage [Fig. 3b, #340] for supporting a workpiece [Fig. 3b, #302], and wherein the control system [Fig. 3b, #350] is coupled to the laser processing motion stage [Fig. 3b, #328] and the workpiece motion stage [Fig. 3b, #340].
As Per Claim 16, Joseph discloses wherein the fiber laser includes an Ytterbium fiber laser [Par. 35; “…the laser system 120 includes an ytterbium fiber laser system…”]
As Per Claim 19, Jospeh discloses wherein the control system [Fig. 3b, #350] controls the laser processing motion stage [Fig. 3b, #328] to move the laser processing head [Fig. 3b, #326 & #324] away from the workpiece [Fig. 3b, #302] for a first laser processing operation and closer to the workpiece for a second laser processing operation [Par. 44; “…a fiber laser output X-Y stage 328 is coupled to either the termination block 324 or the termination block connector 326 to provide the movement that causes the dithering of the fiber laser output from the termination block 324. In one example, the termination block 324 is a quartz block and the termination block connector 326 is a quartz block holder (QBH) connector. In one example, the fiber laser output X-Y stage 328 includes one or more piezoelectric (PZT) motors or actuators. Moving the termination block 324 or the termination block connector 326 to move the fiber laser output directly may thus provide an even faster response time…”; The reference explicitly discloses that the laser head stage can be moved in an XY direction, and thus, is well within the functionality of the reference to be able to move the workpiece holder closer/further from the laser for a first/second laser operation], and wherein the control system [Fig 3b, #350] controls the controllable collimator [Fig. 3b, #330] to move a focal point back to the workpiece [Fig. 3b, #302] after moving the laser cutting head [Fig. 3b, #326 & #324] relative to the workpiece [Fig. 3b, #302; Par. 46; “….the motion control system 350 is coupled to both the fiber laser output X-Y stage 338 and the workpiece holder X-Y stage 340 for controlling the movement of the stages 338, 340 and coordinating the dithering of the collimated laser beam 310 with the movement of the workpiece 302….”]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 6, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph (WO 2015/04811 A1) in view of Kingel (US 5667707) 
As Per Claim 4, Joseph discloses wherein the lens moving mechanism includes first [Fig. 4, #462] and second actuators [Fig. 4, #464] coupled to the first [Fig. 4, #432] and second movable lenses [Fig. 4, #434], respectively.
Joseph does not discloses that the lens moving mechanism include pneumatic mechanisms. 
Klingel, much like Jospeh, pertains to a laser cutting machine. [abstract] 
Klingel discloses the lens moving mechanism including pneumatic mechanisms. [Fig. 5a, #28] 
Klingel discloses the benefits of the pneumatic mechanism in that it aids in maintaining the focus created by the lens with respect to a workpiece. [Col. 7, Lines 50-55] 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of first and second actuators as taught by Joseph in view of the pneumatic mechanism as taught by Klingel to further include the lens moving mechanism include pneumatic mechanisms to aid in maintaining the focus created by the lens with respect to a workpiece. [Col. 7, Lines 50-55]
As Per Claim 6, Joseph discloses all limitations the invention except wherein the laser cutting head further includes a cutting nozzle for directing the laser and gas to the workpiece to be cut.
Klingel, much like Jospeh, pertains to a laser cutting machine. [abstract] 
Klingel discloses a cutting nozzle [Fig. 1, #9]  for directing the laser and gas to the workpiece to be cut. [Col. 3, Lines 50-55; “…the housing of the laser cutting head with the components provided on it, such as perhaps the nozzle for feeding cutting gas into the cutting track of the laser beam, can maintain its distance from the workpiece once set during the entire cutting process….”]
Klingel discloses the benefits of the nozzle in that it is able to provide an adequate distance from the workpiece during a cutting process. [Col. 3, Lines 50-55] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser head as taught by Jospeh in view of the nozzle as taught by Klingel to further include a cutting nozzle for directing the laser and gas to the workpiece to be cut to provide an adequate distance from the workpiece during a cutting process. [Col. 3, Lines 50-55]
As Per Claim 11, Joseph discloses wherein the lens moving mechanism includes first [Fig. 4, #462] and second actuators [Fig. 4, #464] coupled to the first [Fig. 4, #432] and second movable lenses [Fig. 4, #434], respectively.
Joseph does not discloses that the lens moving mechanism include pneumatic mechanisms. 
Klingel, much like Jospeh, pertains to a laser cutting machine. [abstract] 
Klingel discloses the lens moving mechanism including pneumatic mechanisms. [Fig. 5a, #28] 
Klingel discloses the benefits of the pneumatic mechanism in that it aids in maintaining the focus created by the lens with respect to a workpiece. [Col. 7, Lines 50-55] 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of first and second actuators as taught by Joseph in view of the pneumatic mechanism as taught by Klingel to further include the lens moving mechanism include pneumatic mechanisms to aid in maintaining the focus created by the lens with respect to a workpiece. [Col. 7, Lines 50-55]
As Per Claim 17, Joseph discloses wherein the lens moving mechanism includes first [Fig. 4, #462] and second actuators [Fig. 4, #464] coupled to the first [Fig. 4, #432] and second movable lenses [Fig. 4, #434], respectively.
Joseph does not discloses that the lens moving mechanism include pneumatic mechanisms. 
Klingel, much like Jospeh, pertains to a laser cutting machine. [abstract] 
Klingel discloses the lens moving mechanism including pneumatic mechanisms. [Fig. 5a, #28] 
Klingel discloses the benefits of the pneumatic mechanism in that it aids in maintaining the focus created by the lens with respect to a workpiece. [Col. 7, Lines 50-55] 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of first and second actuators as taught by Joseph in view of the pneumatic mechanism as taught by Klingel to further include the lens moving mechanism include pneumatic mechanisms to aid in maintaining the focus created by the lens with respect to a workpiece. [Col. 7, Lines 50-55]
Claim(s) 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jospeh (WO 2015/04811 A1) in view of Kingel (US 5667707) in further view of Carroscia (US 2007/0175965)
As Per Claim 5, Joseph each of the collimator lenses [Fig. 4, #432 & #434] is fixed to one of the carriages [Fig. 4, #433 & #435; Par. 49; “....the adjustable collimating lenses 432, 434 are mounted to Z axis carriages 433, 435, respectively, for movement in the Z axis. The Z axis carriages 433, 435 are slidably supported by the support structure 431 ….”] 
Joseph does not disclose a cylinder, a piston slidably received inside the cylinder, and a carriage magnetically coupled to the piston and slidably received outside the cylinder.
Klingel, much like Jospeh, pertains to a laser cutting machine. [abstract] 
Klingel discloses a cylinder [Fig. 5a, #28], a piston slidably received inside the cylinder [Fig. 5a, #5a; Col. 7, Lines 35-40; “…a piston-cylinder arrangement 28 serves for raising and lowering the carrier 27 with the collecting lens 8b; an electric adjusting motor, which engages with a driving pinion 29 into a gear rack 30, is used in the case of the arrangement in accordance with FIG. 5b….” the reference explicitly discloses a piston-cylinder arrangement, in which detailed in the figure, said piston-cylinder arrangement moves up and down], and a carriage [Fig. 5a, #27] coupled to the piston [Fig. 5a, #28] and slidably received outside the cylinder [Fig. 5a, #28; Col. 7, Lines 35-40; “…a piston-cylinder arrangement 28 serves for raising and lowering the carrier 27 with the collecting lens 8b; an electric adjusting motor…”]
Klingel discloses the benefits of the pneumatic mechanism in that it aids in maintaining the focus created by the lens with respect to a workpiece. [Col. 7, Lines 50-55] 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of first and second actuators as taught by Joseph in view of the pneumatic mechanism as taught by Klingel to further include a cylinder, a piston slidably received inside the cylinder, and a carriage coupled to the piston and slidably received outside the cylinder aid in maintaining the focus created by the lens with respect to a workpiece. [Col. 7, Lines 50-55]
Neither Joseph nor Klingle disclose a carriage magnetically coupled to the piston. 
Carroscia, much like Jospeh and Kingle, pertains to a welding apparatus. [abstract]
Carroscia discloses a carriage magnetically coupled to the piston. [Par. 26; “…Coupling of carrier 110 with piston 142 is by magnetic force between a magnet in the piston and magnets in the carrier…” 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the carriage as taught by Jospeh and Kingle in view of the carriage as taught by Carroscia to further include the carriage is magnetically coupled to the piston to ensure a secure connection to the piston when moving between different positions.
As Per Claim 12, Joseph each of the collimator lenses [Fig. 4, #432 & #434] is fixed to one of the carriages [Fig. 4, #433 & #435; Par. 49; “....the adjustable collimating lenses 432, 434 are mounted to Z axis carriages 433, 435, respectively, for movement in the Z axis. The Z axis carriages 433, 435 are slidably supported by the support structure 431 ….”] 
Joseph does not disclose a cylinder, a piston slidably received inside the cylinder, and a carriage magnetically coupled to the piston and slidably received outside the cylinder.
Klingel, much like Jospeh, pertains to a laser cutting machine. [abstract] 
Klingel discloses a cylinder [Fig. 5a, #28], a piston slidably received inside the cylinder [Fig. 5a, #5a; Col. 7, Lines 35-40; “…a piston-cylinder arrangement 28 serves for raising and lowering the carrier 27 with the collecting lens 8b; an electric adjusting motor, which engages with a driving pinion 29 into a gear rack 30, is used in the case of the arrangement in accordance with FIG. 5b….” the reference explicitly discloses a piston-cylinder arrangement, in which detailed in the figure, said piston-cylinder arrangement moves up and down], and a carriage [Fig. 5a, #27] coupled to the piston [Fig. 5a, #28] and slidably received outside the cylinder [Fig. 5a, #28; Col. 7, Lines 35-40; “…a piston-cylinder arrangement 28 serves for raising and lowering the carrier 27 with the collecting lens 8b; an electric adjusting motor…”]
Klingel discloses the benefits of the pneumatic mechanism in that it aids in maintaining the focus created by the lens with respect to a workpiece. [Col. 7, Lines 50-55] 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of first and second actuators as taught by Joseph in view of the pneumatic mechanism as taught by Klingel to further include a cylinder, a piston slidably received inside the cylinder, and a carriage coupled to the piston and slidably received outside the cylinder aid in maintaining the focus created by the lens with respect to a workpiece. [Col. 7, Lines 50-55]
Neither Joseph nor Klingle disclose a carriage magnetically coupled to the piston. 
Carroscia, much like Jospeh and Kingle, pertains to a welding apparatus. [abstract]
Carroscia discloses a carriage magnetically coupled to the piston. [Par. 26; “…Coupling of carrier 110 with piston 142 is by magnetic force between a magnet in the piston and magnets in the carrier…” 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the carriage as taught by Jospeh and Kingle in view of the carriage as taught by Carroscia to further include the carriage is magnetically coupled to the piston to ensure a secure connection to the piston when moving between different positions.
As Per Claim 18, Joseph each of the collimator lenses [Fig. 4, #432 & #434] is fixed to one of the carriages [Fig. 4, #433 & #435; Par. 49; “....the adjustable collimating lenses 432, 434 are mounted to Z axis carriages 433, 435, respectively, for movement in the Z axis. The Z axis carriages 433, 435 are slidably supported by the support structure 431 ….”] 
Joseph does not disclose a cylinder, a piston slidably received inside the cylinder, and a carriage magnetically coupled to the piston and slidably received outside the cylinder.
Klingel, much like Jospeh, pertains to a laser cutting machine. [abstract] 
Klingel discloses a cylinder [Fig. 5a, #28], a piston slidably received inside the cylinder [Fig. 5a, #5a; Col. 7, Lines 35-40; “…a piston-cylinder arrangement 28 serves for raising and lowering the carrier 27 with the collecting lens 8b; an electric adjusting motor, which engages with a driving pinion 29 into a gear rack 30, is used in the case of the arrangement in accordance with FIG. 5b….” the reference explicitly discloses a piston-cylinder arrangement, in which detailed in the figure, said piston-cylinder arrangement moves up and down], and a carriage [Fig. 5a, #27] coupled to the piston [Fig. 5a, #28] and slidably received outside the cylinder [Fig. 5a, #28; Col. 7, Lines 35-40; “…a piston-cylinder arrangement 28 serves for raising and lowering the carrier 27 with the collecting lens 8b; an electric adjusting motor…”]
Klingel discloses the benefits of the pneumatic mechanism in that it aids in maintaining the focus created by the lens with respect to a workpiece. [Col. 7, Lines 50-55] 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of first and second actuators as taught by Joseph in view of the pneumatic mechanism as taught by Klingel to further include a cylinder, a piston slidably received inside the cylinder, and a carriage coupled to the piston and slidably received outside the cylinder aid in maintaining the focus created by the lens with respect to a workpiece. [Col. 7, Lines 50-55]
Neither Joseph nor Klingle disclose a carriage magnetically coupled to the piston. 
Carroscia, much like Jospeh and Kingle, pertains to a welding apparatus. [abstract]
Carroscia discloses a carriage magnetically coupled to the piston. [Par. 26; “…Coupling of carrier 110 with piston 142 is by magnetic force between a magnet in the piston and magnets in the carrier…” 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the carriage as taught by Jospeh and Kingle in view of the carriage as taught by Carroscia to further include the carriage is magnetically coupled to the piston to ensure a secure connection to the piston when moving between different positions.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jospeh (WO 2015/04811 A1) in view of Kajikawa (CN 102470482 A) 
As Per Clam 8, Joseph discloses the control system [Fig. 3a, #350]  controls the controllable collimator [Fig. 3,  to move to move the collimator lenses relative to each other  [Fig. 3a, #332 & #334] such that a beam spot size on a workpiece [Fig. 3a, #310] is adjustable  [Par. 43; “…the optics X-Y stage 360 moves the collimating lenses 332, 334, 336, for example, within a range sufficient to move the collimated laser beam 310 within a range of ±10 mm…”] 
Joseph does not disclose the beam spot is adjustable within a range of about 150 to 300 microns.
Kajikawa, much like Joseph, pertains to a laser cutting method. [abstract] 
Kajikawa discloses the beam spot is adjustable within a range of about 150 to 300 microns. [Par. 83; “…the light beam spot diameter preferably is more than 0.3 .mu.m, and less than 300 microns, more preferably is adjusted to more than 0.5 microns and less than 200 microns…”; as stated in MPEP 2144.05(I), “…n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)…” That is, in this instance the range of being less than 200 microns in the prior art reads on the limitation of a range of about 150 to 300 microns]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the beam spot as taught by Joseph in view of the adjustable range as taught by Kajikawa to further include the beam spot is adjustable within a range of about 150 to 300 microns to accurately control a laser cutting process to ensure excess material is not cut.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9595. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761